Citation Nr: 0928624	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of an anterior right tibial stress fracture.

2.  Entitlement to an initial compensable rating for 
residuals of an anterior left tibial stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Regional Office (RO) in 
Waco, Texas rating decision, which granted the Veteran's 
claim for service connection for residuals of anterior 
bilateral tibial stress fractures, and assigned a 0 percent 
disability rating.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2009.  A transcript of that proceeding has 
been associated with the claims folder.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent supplemental 
statement of the case (SSOC) was issued, but this is not 
necessary because the evidence was accompanied by a waiver of 
initial review by the agency of original jurisdiction in 
accordance with 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an anterior 
right tibial stress fracture are manifested by pain in the 
knees after running or an extended period of walking or 
standing, but not by limitation of motion or other impairment 
in either the ankle or the knee.

2.  The Veteran's service-connected residuals of an anterior 
left tibial stress fracture are manifested by pain in the 
knees after running or an extended period of walking or 
standing, but not by limitation of motion or other impairment 
in either the ankle or the knee.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation of 10 percent, 
but no higher, for residuals of an anterior right tibial 
stress fracture have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5020, and 5256-5262 (2008).

2.  The criteria for a compensable evaluation of 10 percent, 
but no higher, for residuals of an anterior left tibial 
stress fracture have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5020, and 5256-5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

In this case, the claims are "downstream" issues in that 
they arose from the initial grant of service connection.  
Prior to the rating decision granting service connection, the 
RO issued a notice letter in February 2005 that fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  After the grant of service connection, the Veteran was 
also issued notice letters in March 2006, September 2006, and 
October 2008.  The Veteran was advised that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The March 2006 and October 2008 letters also 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  Nevertheless, the October 2008 letter satisfied the 
notice requirements of Vazquez-Flores.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

During the April 2009 Board hearing, the Veteran noted 
receiving general medical treatment from a private 
physicians' office for approximately one year previously.  
The Veteran reported he saw the private doctor to help 
"reduce the pain" in his legs.  Moreover, the Veteran noted 
he was scheduled to see a specialist for his bilateral tibial 
pain the following week.  The undersigned Veterans Law Judge, 
therefore, ordered the record held open for an additional 30 
days, to allow the Veteran an opportunity to supply treatment 
records from that visit directly to the Board, along with a 
new evidence waiver.  There is no evidence that such 
treatment records have been supplied, nor has he since asked 
VA to obtain those records on his behalf.  As noted, the 
Veteran has been advised that VA would assist him in 
obtaining evidence relevant to his claim, to include 
treatment records.  As he has neither provided records from 
that office, or asked VA to obtain them on his behalf, the 
Board finds that the duty to assist has been satisfied to the 
extent possible under the circumstances.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran appropriate VA examinations in 
March 2005 and January 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's bilateral anterior tibial condition 
since he was last examined.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 and 2009 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  Specifically, the examination 
reports include a history elicited from the Veteran and the 
clinical findings resulting from thorough physical 
examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).
 
The Board observes that the words "slight," "moderate" and 
"severe" as used in the various Diagnostic Codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Veteran's residuals of anterior bilateral tibial stress 
fractures are rated under Diagnostic Code (DC) 5020, which 
provides that synovitis is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, DC 5003 (2008).  Degenerative 
arthritis, established by X- ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The general 
rating schedules for limitation of motion of the knee are 38 
C.F.R. § 4.71a, DCs 5260 and 5261. 

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under DC 5260, a 10 percent disability rating is warranted 
for flexion limited to 45 degrees.  A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent disability rating is assigned for flexion limited 
to 15 degrees.  Under DC 5261, a 10 percent disability rating 
is warranted for extension limited to 10 degrees.  A 20 
percent disability rating is assigned for extension limited 
to 15 degrees.  A 30 percent disability rating is assigned 
for extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a.

With respect to his right knee, the Veteran complains 
primarily of pain.  Specifically, the Veteran reports sharp 
pain in the medial, anterior tibia bilaterally after extended 
periods of standing or walking for longer than 25 minutes.  
The Veteran reportedly no longer runs because of pain.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's lay statements and the medical records as a whole 
support an initial compensable rating for the Veteran's 
residuals of an anterior right and left tibial stress 
fracture to 10 percent for each leg, but no more. 

The Veteran's service treatment records report tibial pain 
onset in April 1999, with an assessment of bilateral shin 
splints made in May 1999.  In June 1999, a bone scan revealed 
bilateral mid-tibial hotspots consistent with stress 
fractures, worse on the right.    

Shortly after service, the Veteran filed for service 
connection for residuals of bilateral anterior tibial stress 
fractures, among other claims.  The Veteran was afforded a 
general VA examination in March 2005.  The examiner noted 
review of the claims file.  The examiner discussed the 
Veteran's in-service history of stress fractures.  At that 
time, the Veteran reported pain in the anterior shins when 
walking about a half mile or when standing for a long period 
of time.  The Veteran stated he took Motrin 3 to 4 times per 
week, which helped alleviate the pain.  The examiner noted 
the bilateral tibial pain did not affect the Veteran's usual 
daily activities because he was an engineer who need not do 
physical exertion or lifting.  Examination revealed normal 
gait.  The Veteran had full range of flexion and extension at 
the knee, without pain.  There was no change in the range of 
motion with repetition.  On inspection, both knees appeared 
normal, without redness, swelling, effusion, warmth, patellar 
ballottement, or guarding.  The tibial shafts were tender 
bilaterally to palpation and there were findings consistent 
with periosteal inflammation.

Treatment records from January 2007 indicate full range of 
motion of the legs, without warmth or evidence of infection.  
The Veteran's left anterior leg was tender to palpation.  In 
April 2008, the Veteran sought treatment for bilateral tibial 
pain.  The treatment provider noted the Veteran's reported 
in-service history.  The Veteran reported that since service 
he did not have to run and stress his legs.  The Veteran 
stated the pain had improved since service, but hurt on 
standing and walking, with the greater pain in the left leg.  
The Veteran noted the pain started at the midpoint of the 
medial shaft of the tibia.  The Veteran reported no pain with 
planter flexion or dorsiflexion of the foot.  The Veteran 
used a shoe insert and ibuprofen to treat the pain, with some 
success.  The treatment provider assessed the Veteran as 
having bilateral chronic lower leg pain, and noted x-ray 
evidence of possible osteoid osteoma.

The Veteran was afforded a second VA examination in January 
2009.  The examiner noted review of the claims file.  The 
Veteran reported developing sharp pains when walking more 
than 25 minutes, which would be alleviated by sitting for a 
few minutes, after which he could walk for another 25 minutes 
before pain onset.  Walking for one hour straight could cause 
pain to last in both legs for several days.  The Veteran 
stated that he no longer ran and worked at a desk.  The 
examiner described no effects to his usual occupation and 
daily activities, but noted problems with prolonged walking 
and an inability to run.  Examination revealed the Veteran 
had bilateral pes planus, marked as well as curved (concave 
to the inside) tibias, but without malunion, nonunion, loose 
motion, or false joints.  The examiner noted no tenderness or 
swelling to the either tibia or surrounding tissue.  The 
examiner noted a normal gait.  There was no evidence of genu 
recurvatum, weakness, or instability.  X-rays revealed very 
early degenerative changes at T3 to T4 of the spine, but were 
otherwise generally unremarkable, with no noted evidence of 
osteoid osteoma or other abnormalities of the left tibia.  
The examiner noted no objective evidence of shin splints by 
examination or bone scan.  The examiner opined that the 
Veteran's pes planus and curved tibias might be causing the 
pain to the tibias.

Thus, the results of these examinations and treatment 
indicated full range of motion at the knee, movement of the 
foot without pain, no laxity, no dislocation or subluxation 
of either knee, no edema or effusion, no locking, and no 
lateral instability.  No medical records indicate impairment 
of the tibia and fibula, with loose motion requiring a brace.  
X-rays have not revealed arthritis of either knee.  There is 
no evidence of torn or removed meniscal cartilage.  

Based on a review of the evidence of record, the Board finds 
that a disability evaluation of 10 percent, but no more, is 
warranted.  The Board recognizes that the Veteran's and his 
wife's testimony and the medical evidence show at least some 
impairment of bilateral leg function.  For example, treatment 
records consistently document bilateral chronic lower leg 
pain.  The Veteran also reports an inability to run and 
difficulty walking or standing for an extended period of 
time.  Moreover, the Veteran and his wife have reported the 
bilateral leg pain has adversely affected the Veteran's 
ability to play sports and interact with his children.  In 
general, evaluation of a service-connected disability 
involving a joint requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  

In this case, there is documented bilateral tibial pain, 
including a recent assessment of bilateral chronic lower leg 
pain.  Admittedly, the Board recognizes that the provisions 
of DC 5020 require at least some limitation of motion 
verified by objective evidence of symptoms such as painful 
motion, and, to date, no limitation of motion has been shown.  
However, in light of the Veteran's testimony regarding 
overall functional limitation in his legs and medical 
evidence of painful motion in the knees, the Board finds that 
a 10 percent rating for each leg is warranted under DC 5020 
to compensate the Veteran for his complaints of pain and 
functional loss in the knees.  See DeLuca, supra.

A separate rating would not be available for the Veteran 
under DC 5003, as arthritis has not been shown.  In addition, 
the Veteran has acknowledged his bilateral tibial pain does 
not affect range of motion at the ankle.

Furthermore, the Veteran's current 10 percent rating under DC 
5020, as discussed above, is based on reports of pain and 
functional limitation and a separate rating under DC 5003 for 
arthritis of the knees would be for the same symptomatology.  
The medical evidence of record also does not document knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to DCs 5260 or 5261.  In fact, 
testing has consistently shown full range of motion at both 
knees that is unaffected by repetition.  

In addition, no higher or alternative rating under a 
different diagnostic code can be applied.  The Board notes 
there is no testimony or evidence that the Veteran's 
bilateral tibial pain affects ankle function.  As to the 
knee, there are other codes relating to knee disorders, such 
as DC 5256 (ankylosis of the knee), DC 5257 (subluxation or 
lateral instability), DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage, 
symptomatic), DC 5262 (impairment of the tibia and fibula), 
and DC 5263 (for genu recurvatum).  

The Veteran's bilateral tibial pain is not manifested by 
subluxation or lateral instability of either knee or genu 
recurvatum.  There is no medical evidence of semilunar 
cartilage either displaced or removed.  There is no evidence 
of malunion or nonunion of the tibia and fibula.  Moreover, 
there is no medical evidence of frequent episodes of effusion 
into the joint.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The Veteran is able to move 
his knees with no limitation of range of motion, so they are 
clearly not ankylosed. 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 10 percent for the Veteran's 
disabilities.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's residuals of bilateral anterior tibial 
stress fractures with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above, the Veteran's disability rating is 
exclusively based on his reports of pain on running, walking, 
and standing.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
bilateral tibial disability.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability since service.  The Veteran argued during his 
April 2009 Board hearing that he was forced to quit his 
previous job, in part, because he was unable to perform all 
the walking duties required of the position.  Initially, the 
Board notes the Veteran reported finding another full time 
position that did not require significant walking.  The 
Veteran stated the new job paid considerably less than the 
previous job, but had the benefit of being more regularly at 
home with his children.  In addition, the March 2005 VA 
examination report noted the Veteran's bilateral tibial pain 
did not affect his occupation because he was an engineer who 
need not do physical exertion or lifting.  Furthermore, the 
Veteran reported he never missed work due to his disability, 
even at his old job, and the Veteran also conceded that his 
previous employer offered him alternative positions within 
the company, but that the Veteran refused.  Thus, the Board 
finds that the greater weight of the evidence is against 
finding that the Veteran's condition results in marked 
interference with employment.  There is no evidence otherwise 
suggesting an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial compensable rating of 10 percent 
for residuals of an anterior right tibial stress fracture is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.

Entitlement to an initial compensable rating of 10 percent 
for residuals of an anterior left tibial stress fracture is 
granted, subject to the laws and regulations controlling the 
award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


